Pob cuanto por las alegaciones y la prueba convenimos con la corte inferior y con el apelado en que éste es un pleito ordinario de injunction, y no el procedimiento especial autorizado por las leyes de 1913 y 1917 ;•
Pob cuanto la Corte de Distrito de San Juan, en el proce-dimiento de injunction preliminar, practicó una inspección *1038ocular de las propiedades en cuestión y llegó a una conclusión que formó parte de la prueba para la vista final del caso;
Por gtjaNto no se fia elevado a este tribunal ni el informe ni cualquiera de los planos y fotografías a que se refiere el apelante en su alegato;
Por ctjaNto éste es un litigio en que está envuelto el derecho a una pared, habiendo resuelto la corte de. distrito las cuestiones en controversia a favor del demandado;
Por cuanto toda la prueba del demandado tendió a de-mostrar fuertemente que la pared siempre le perteneció, y le había pertenecido durante algunos años;
Por cuanto la prueba documental del demandante, en tanto en cuanto no fue presentada a instancias suyas, sólo tendió a probar la existencia de un solar que colindaba con el solar del demandado, pero no la pertenencia de una pared.
Por cuanto la prueba documental relativa a una escritura otorgada en 1924 y el informe de un agrimensor fué prueba presentada a instancias del demandante;
Por cuanto el conflicto en la. prueba testifical favoreció al demandado, y así necesariamente lo resolvió la corte inferior ;
Por cuanto el alegato del apelante no contiene una expo-sición concisa de los hechos, según lo exige el reglamento de este tribunal;
Por tanto, debe confirmarse la sentencia apelada.